Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/1/21.  Claim(s) 3-5, 7, 8, 10-12, 16, 17, 21, and 22 are cancelled.  Claim(s) 1, 2, 6, 9, 13-15, 18-20, and 23-31 are pending.  Claim(s) 6, 15, 18, 20, 23, and 26-29 have been withdrawn.
Applicant's arguments and affidavits with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 6, 18, and 23, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Doris Lee on 4/29/21.
Please cancel claims 15, 20, and 26-29.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  while the prior art discloses similar compounds to those instantly claimed, the prior art does not specifically disclose all of the instantly claimed features, such as the specifically claimed urea/amide linkage.  The Applicant has clarified the criticality of the instantly claimed linkage and the phenyl group appended to it, and how they beneficially effect the properties of the compound, with clear support of said criticality in the declarations submitted 3/12/21 and 4/1/21.  Applicant has discovered this via experimentation, and this would not have necessarily been predictable.  Because of this, the instant compounds are free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 3-5, 7, 8, 10-12, 15-17, 20-22, 26-29 are cancelled.  Claim(s) 1, 2, 6, 9, 13, 14, 18, 19, 23-25, 30, and 31 are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627